Citation Nr: 0326321	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  03-08 064	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated September 20, 
2002, which denied entitlement to service connection for a 
chronic acquired psychiatric disability.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The Moving Party is the veteran, who had active service from 
April 1946 to January 1947.  

In a February 2003 motion, the Moving Party alleged CUE in 
the Board decision dated September 20, 2002.  In March 2003, 
the Board advised the Moving Party that if he wanted to 
proceed that he should review Title 38 of the United States 
Code at section 7111 and Title 38 of the Code of Federal 
Regulations beginning at section 20.1400 and provide the 
Board with the appropriate information and arguments if 
indicated.  The Moving Party provided no further argument, 
and his representative filed a written brief presentation in 
April 2003.  The CUE claim is now before the Board.  


FINDINGS OF FACT

1.  The Moving Party was notified of the September 2002 Board 
decision, which denied entitlement to service connection for 
a chronic acquired psychiatric disability, by letter dated 
September 20, 2002, and of the December 2002 denial of his 
motion for reconsideration by letter dated December 23, 2002.  

2.  The Moving Party never filed a notice of appeal with the 
United States Court of Appeals for Veterans Claims (Court).  

3.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
September 20, 2002 Board decision.  

4.  The September 20, 2002 Board decision was a reasonable 
exercise of rating judgment and not the result of improper 
application of any statute or regulation.  


CONCLUSIONS OF LAW

1.  The September 20, 2002 Board decision is final.  38 
U.S.C.A. §§ 7104(b), 7252, 7266(a) (West 2002); 38 C.F.R. §§ 
20.1001, 20.1100 (2002).  

2.  The September 20, 2002 Board decision  is not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404, 
20.1405 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist and inform

CUE motions are not conventional appeals, and the duties to 
notify and assist contained in The Veterans Claims Assistance 
Act of 2000 are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); also see 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In any case, the Board sent the Moving Party the CUE 
regulations, which advised him of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE.  The Moving Party chose not to respond, and the 
Moving Party's April 2003 written brief presentation simply 
reiterated the Moving Party's February 2003 motion.  The 
Board further notes that the determination of CUE is based on 
the facts of record at the time of the decision challenged.  
38 C.F.R. 20.1403(b).  Therefore, there is no further 
development that would be appropriate.  


Analysis

The September 20, 2002 Board decision addressed the issue of 
entitlement to service connection for a chronic acquired 
psychiatric disability.  In concluding that service 
connection was not warranted, the Board found that the 
available medical evidence showed that: (1) there was no 
diagnosis or treatment for a psychiatric disability in 
service or within one year after service; and (2) there was 
no credible medical opinion relating a current psychiatric 
disability to active service.  The veteran was notified of 
the September 2002 Board decision by letter dated September 
20, 2002, which also informed him of the Court's address and 
that a notice of appeal had to be filed with the Court within 
120 days.  

The veteran filed a motion for reconsideration in October 
2002.  He was notified of the December 2002 Board denial of 
the motion for reconsideration by letter dated December 23, 
2002, which again informed him of the Court's address and 
that a notice of appeal had to be filed with the Court within 
120 days.  

The veteran filed an invalid notice of appeal with the RO on 
January 3, 2003, and the RO's February 10, 2003 letter again 
informed him of the Court's address and that a notice of 
appeal had to be filed with the Court within 120 days of the 
date that the December 23, 2002 denial of the motion for 
reconsideration was mailed to the veteran.  A notice of 
appeal was never filed with the Court.  Therefore, the 
September 20, 2002 Board decision and the December 23, 2002 
Board denial of the motion for reconsideration are final.  
38 U.S.C.A. §§ 7104(b), 7252, 7266(a); 38 C.F.R. §§ 20.1001, 
20.1100.  

In a February 2003 letter, the veteran alleged CUE in the 
September 20, 2002 Board decision.  A party to a decision may 
initiate review to determine whether CUE exists in a final 
Board decision.  See 38 U.S.C.A. § 7111(c); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b).  As a result, the Board has 
original jurisdiction to determine whether CUE exists in the 
prior final Board decision of September 20, 2002.  A decision 
by the Board is subject to revision on the grounds of CUE, 
and if evidence establishes the error, the prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111(a).  A 
request for revision of a decision of the Board based on CUE 
may be made at any time after that decision is made.  
38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  

The veteran met the filing and pleading requirements for the 
CUE motion, which are stated at 38 C.F.R. § 20.1404.  A 
motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, the date of the Board 
decision to which the motion relates, and the specific issue 
to which the motion pertains.  38 C.F.R. § 20.1404(a).  The 
motion must set forth clearly and specifically the alleged 
CUE(s) of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  38 C.F.R. 
§ 20.1404(b).  

In this case, the February 2003 CUE motion was signed by the 
Moving Party, who is the veteran, and contained the name of 
the Moving Party, the VA file number, the date of the Board 
decision in September 2002, and the issue being challenged, 
which was the denial of service connection for a chronic 
acquired psychiatric disability.  The motion also stated the 
veteran's single contention of legal and factual bases for 
the challenge: a purported disregard of the January 1947 
Enlisted Record and Report of Separation Honorable Discharge 
(Separation Record), which states that the veteran was not 
eligible for reenlistment.  The veteran believes that the 
Separation Record, when considered with the remainder of the 
evidence, should have led the Board to the conclusion that he 
was ineligible for reenlistment because a psychiatric 
disability was incurred in the original enlistment period.  

Unfortunately for the veteran, his single contention does not 
constitute CUE.  What constitutes CUE, and what does not, is 
specifically stated at 38 C.F.R. § 20.1403.  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Schutte v. West, 4 Fed. 
Appx. 787 (2001); 38 C.F.R. § 20.1403(a).  Review for CUE in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403b)(1).  No new evidence will be considered in 
connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993); 38 C.F.R. § 20.1403(c).  In this case, not only was 
the Separation Record before the Board and the applicable law 
not in dispute on September 20, 2002, but the veteran's 
single contention of CUE amounts to no more than disagreement 
with how the facts in the Separation Record were evaluated.  

Certainly, the Separation Record was before the Board and 
considered on September 20, 2002.  Two copies of the 
Separation Record were attached to lay statements filed in 
September 1999 and March 2000, and a third copy was filed in 
January 2001.  The Board clearly considered the contents of 
the Separation Record because it was used to verify the dates 
of service stated in the September 2002 Board decision.  

The law governing entitlement to service connection in 
September 2002 was also not in dispute.  To have established 
service connection for a disability, the veteran must have 
demonstrated that the disability was contracted in the line 
of duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).  To have established direct service connection, the 
veteran must have presented evidence of a current psychiatric 
disability, shown manifestation of a psychiatric disability 
in service, and provided a medical opinion relating a current 
psychiatric disability to the in-service manifestation of 
psychiatric disability.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Service connection was also available 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  To have established presumptive service 
connection for a psychosis, as a chronic disease, the veteran 
must have presented evidence of a current psychiatric 
disability and shown that it manifested to a compensable 
degree within one year from the date of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  

The veteran's single contention of CUE amounts to no more 
than disagreement with how the facts in the Separation Record 
were evaluated, which cannot constitute CUE.  Examples of 
what does not constitute CUE include disagreement with how 
the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(3); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Although the January 1947 Separation Record states that the 
veteran was ineligible for reenlistment, a January 1947 
separation examination report states that the veteran had no 
psychiatric diagnoses.  Given the absence of psychiatric 
diagnoses at separation from service, it is not CUE for the 
Board to have evaluated the fact of "ineligibility for 
reenlistment" as unrelated to possible service connection 
for a psychiatric disability.  

Even if a psychiatric disability had been stated on the 
Separation Record and found in service, which it was not, the 
veteran does not have a current psychiatric disability 
according to the DSM-IV on which to establish entitlement to 
service connection.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. app. 223, 225 
(1992); also see 38 C.F.R. § 4.125(a) (2002).  The October 
1999 private psychiatrist stated a diagnosis of schizophrenia 
but did not state whether the veteran's symptoms met the DSM-
IV criteria for a psychiatric diagnosis, whereas the October 
2001 VA psychiatrist conclusively determined that the 
veteran's symptoms did not meet the DSM-IV criteria for 
diagnosis of a chronic acquired psychiatric disability.  At 
the October 2001 VA examination, the veteran exhibited no 
delusions or hallucinations, and he demonstrated good 
communication skills and smooth flow of thought processes.  
His affect was appropriate, and his responses to the VA 
psychiatrist were rational and circumstantial but 
confabulatory.  For all these reasons, the VA psychiatrist 
concluded that the veteran's condition did not warrant 
diagnosis of any of the mental disorders according to DSM-IV.  
Therefore, it is not CUE for the Board to have evaluated the 
absence of current psychiatric disability as supporting 
denial of service connection.  

The veteran's challenge to the September 20, 2002 Board 
decision based on CUE must fail.  The September 20, 2002 
Board decision was supportable under the law in effect at the 
time and the veteran's challenge to the decision amounts to 
no more than a disagreement with how the Board weighed and 
evaluated the facts of the case.  No error in the Board's 
adjudication of the appeal has been identified which, had if 
not been made, would have manifestly changed the outcome when 
it was made.  The claim is therefore denied.  


ORDER

No CUE exists in the Board decision dated September 20, 2002, 
and the appeal is denied.  



                       
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


